The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2014

                                       No. 04-14-00278-CR

                                     Cesar R. SANTELISES,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2907
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
        Defendant pled guilty to aggravated assault “WDW&SBI-Fam/Dating” and was
sentenced within the terms of a plea bargain. Defendant timely filed a general notice of appeal.
The trial court’s Certification of Defendant’s Right of Appeal states this “is a plea-bargain case,
and the defendant has NO right of appeal” and “defendant has waived the right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea bargain and a written
waiver of appeal, and the punishment assessed did not exceed the punishment recommended by
the prosecutor and agreed to by defendant; therefore, the trial court’s certification accurately
reflects that defendant’s case is a plea bargain case and defendant does not have a right of appeal.
See TEX. R. APP. P. 25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted defendant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows defendant has
the right of appeal has been made part of the appellate record by June 11, 2014. See Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court